EXHIBIT 10.5

THE KROGER CO.

EMPLOYEE PROTECTION PLAN

(as amended and restated effective January 13, 2017)

The Kroger Co. Employee Protection Plan, as set forth herein, is intended to
assist The Kroger Co. and its affiliates in attracting and retaining key
employees and enhance the long-term stability of The Kroger Co.’s work
environment by providing for the protection of covered employees in connection
with a Change in Control as set forth herein.

ARTICLE I

DEFINITIONS

1.1         “Affiliate” means a corporation, partnership, business trust,
limited liability company, or other form of business organization at least 50%
of the total combined voting power of all classes of stock or other equity
interests of which is owned by Kroger, either directly or indirectly.

1.2         “Annual Base Salary” means an Eligible Employee’s annual base salary
in effect immediately preceding a Change in Control (or if greater, immediately
preceding the Eligible Employee’s Termination of Employment).

1.3         “Annual Pay” means the sum of an Eligible Employee’s Annual Base
Salary plus the Eligible Employee’s Bonus.

1.4         “Board” means the Board of Directors of Kroger.

1.5         “Bonus” means the Eligible Employee’s annual bonus potential amount
at target level for the year immediately preceding a Change in Control (or if
greater, immediately preceding the Eligible Employee’s Termination of
Employment).

1.6         “Cause” means an Eligible Employee’s:

(a)    failure to substantially perform the Eligible Employee’s duties (other
than by reason of disability) with respect to Kroger or an Affiliate,

(b)    breach of fiduciary duty to Kroger or an Affiliate,

(c)    dishonesty, fraud, alcohol or illegal drug abuse, or misconduct with
respect to the business or affairs of Kroger or an Affiliate,

(d)    willful violation of the policies of Kroger or an Affiliate after
receiving written notice of such violation, or







--------------------------------------------------------------------------------

 

 

(e)    conviction of a felony or crime involving moral turpitude.

All determinations of Cause hereunder shall be made by the Plan Administrator
and shall be binding for all purposes hereunder.

1.7        “Change in Control” means, and shall be deemed to have occurred, if:

(a)    any Person, excluding Kroger, any of its Affiliates and any employee
benefit plan of Kroger or any of its Affiliates, is or becomes the “beneficial
owner” (as defined in Rules 13d‑3 and 13d‑5 under the Exchange Act), directly or
indirectly, of securities of Kroger representing 20% or more of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors;

(b)    consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, individuals and entities that were the beneficial owners of
outstanding voting securities entitled to vote generally in the election of
directors of Kroger immediately prior to such Business Combination beneficially
own, directly or indirectly, at least 60% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors resulting from such Business Combination (including, without
limitation, an entity which, as a result of such transaction, owns all or
substantially all of the Company or its assets either directly or through one or
more subsidiaries or affiliates) in substantially the same proportions as their
ownership of such securities immediately prior to such Business Combination;

(c)    during any period of twenty-four (24) consecutive months, individuals
who, at the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason (including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction) to constitute at
least a majority thereof; provided that, any individual becoming a director of
Kroger whose appointment or election by the Board or nomination for election by
Kroger’s shareholders was approved or recommended by a vote of at least
two-thirds of the Incumbent Directors shall also be considered an Incumbent
Director; or

(d)    the consummation of a complete liquidation or dissolution of the Company.

Notwithstanding the foregoing, to the extent necessary to comply with
Section 409A of the Code with respect to the payment of “nonqualified deferred
compensation,” “Change of Control” shall be limited to a “change in control
event” as defined under Section 409A of the Code.





2

--------------------------------------------------------------------------------

 

 

1.7         “Code” means the Internal Revenue Code of 1986, as amended.

1.8         “Company” means Kroger and its Affiliates.

1.9         “Coverage Period” means the period commencing on the date on which a
Change in Control occurs and ending on the second anniversary thereof.

1.10       “Eligible Employee” means any employee of the Company who has, prior
to a Change in Control, (a) completed at least one Year of Service and (b) as of
the date of a Change in Control, is employed (i)  as an exempt employee under
the Fair Labor Standards Act, or (ii) in a non-bargaining unit administrative or
technical support personnel position in a corporate, division, manufacturing,
field, or logistics office, and is a non-exempt employee under the Fair Labor
Standards Act.

1.11       “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

1.12       “Good Reason” means:

(a)    with respect to an Eligible Employee, and, in all cases without the
written consent of the Eligible Employee:

(i)    A material diminution in the Eligible Employee’s base compensation;

(ii)    A material diminution in the Eligible Employee’s authority, duties, or
responsibilities;

(iii)    A material change in the geographic location at which the Eligible
Employee must perform services (for purposes of this Plan, this shall be deemed
to occur if and only if the Eligible Employee’s principal place of work is
relocated more than 50 miles from the Eligible Employee’s principal place of
work immediately before a Change in Control); or

(iv)    Any other action or inaction that constitutes a material breach by
Kroger of Section 2.1 hereof.

(b)    An Eligible Employee shall not have Good Reason for a Termination of
Employment unless:

(i)    the condition constituting Good Reason occurs during the Coverage Period;

(ii)    the Eligible Employee provides written notice to the Plan Administrator
of the existence of the condition constituting Good Reason within 90 days





3

--------------------------------------------------------------------------------

 

 

of the initial existence of the condition constituting Good Reason and the
Company is given 30 days to cure such condition; and

(iii)    the Eligible Employee incurs a Termination of Employment no later than
120 days following the end of the Coverage Period.

1.13       “Kroger” means The Kroger Co. and any successor thereto. The term
successor shall include, without limitation, the surviving entity following any
Business Combination.

1.14       “Monthly Pay” or “Month’s Pay” means Annual Pay divided by twelve.

1.15       “Person” means an individual, corporation, partnership, association,
trust, unincorporated organization, limited liability company or other legal
entity. All references to Person shall include an individual Person or group (as
defined in Rule 13d‑5 under the Exchange Act) of persons.

1.16       “Plan” means The Kroger Co. Employee Protection Plan, as set forth
herein, as amended from time to time.

1.17       “Plan Administrator” means the Compensation Committee of the Board.

1.18       “Severance Benefit” means:

(a)    With respect to an Eligible Employee who is non-exempt under the Fair
Labor Standards Act, an amount equal to the Eligible Employee’s Monthly Pay
multiplied by the Eligible Employee’s total Years of Service not in excess of
six years.

(b)    With respect to an Eligible Employee who is exempt under the Fair Labor
Standards Act, an amount equal to the Eligible Employee’s Monthly Pay multiplied
by the Eligible Employee’s total Years of Service not in excess of twelve years.

(c)    With respect to an Eligible Employee described in Section 1.18(b) above,
the benefit provided under Section 1.18(b) will be increased by the number
of months corresponding to the Eligible Employee’s pay level as set forth below:

 

 

 

Pay Level

    

Additional Months Pay

12 or 13

 

1

14 or 15

 

2

31

 

3

32

 

4

33

 

5

34

 

6

35

 

7

36

 

8

37

 

9

38

 

10

39

 

11

Higher Pay Levels

 

12

 





4

--------------------------------------------------------------------------------

 

 

1.19       “Termination of Employment” means an Eligible Employee’s termination
of employment with the Company. In no event shall an Eligible Employee’s
employment with the Company be treated as having terminated for purposes of this
Plan unless such termination of employment constitutes a “separation from
service” (within the meaning of Section 409A of the Code) with the Company.

1.20       “Year of Service” means, for purposes of this Plan, the total number
of whole years during which an Employee was employed by the Company (including
service with an entity prior to the date it became an Affiliate), including any
periods during which an employee was on vacation or authorized leave of absence.

ARTICLE II

BENEFITS AND RIGHTS

2.1         Continued Benefits During the Coverage Period. During the Coverage
Period, the Company shall provide each Eligible Employee, while employed by the
Company, with employee benefits, perquisites and fringe benefits that, in the
aggregate, are no less favorable than those provided to the Eligible Employee
immediately prior to the Change in Control.

2.2         Benefits Upon Involuntary Termination of Employment. If an Eligible
Employee’s employment is terminated during the Coverage Period by the Company
without Cause or by the Eligible Employee for Good Reason, the Eligible Employee
shall be entitled to the following benefits:

(a)    Severance Benefits. Kroger shall pay to the Eligible Employee the
Eligible Employee’s Severance Benefit, calculated in accordance with
Section 1.18 hereof. The Severance Benefit shall be paid in one lump sum payment
to be paid no later than two weeks following the Eligible Employee’s Termination
of Employment.

(b)    Vacation. Kroger shall pay to the Eligible Employee no later than two
weeks following the Eligible Employee’s Termination of Employment a lump sum
amount equal to the value of the Eligible Employee’s accrued and unpaid vacation
(including “banked” vacation), if any, as of the Eligible Employee’s Termination
of Employment.

(c)    Continued Health Care Insurance. Immediately following the Eligible
Employee’s Termination of Employment, Kroger shall provide to the Eligible
Employee health care coverage that is substantially similar to the coverage
provided to





5

--------------------------------------------------------------------------------

 

 

the Eligible Employee and at the contribution level being then made by the
Eligible Employee immediately prior to the Change in Control. Such health care
coverage shall be provided through a third-party insurance policy and shall
continue until the earlier of: (i) the expiration of a number of months equal to
the months of the Eligible Employee’s Severance Benefit under Section 1.18, and
(ii) the date the Eligible Employee is employed by a subsequent employer and is
eligible by reason of such employment to receive substantially similar health
care coverage. Upon termination of such coverage, the Eligible Employee shall be
entitled to continuation of health care coverage under such terms as state or
federal law may provide as if his or her Termination of Employment occurred on
the last day of health care coverage provided by this Section 2.2(c).

(d)    Continued Group Term Life Insurance. Immediately following the Eligible
Employee’s Termination of Employment, Kroger shall provide to the Eligible
Employee at no cost to the Eligible Employee, term life insurance coverage that
is substantially similar to the coverage provided immediately prior to the
Change in Control. Such term life insurance shall be provided through a
third-party insurance policy, at the election of the Company, shall be through
the Company or individually issued policies, and shall continue until the
earlier of: (i) a period of six months following the Eligible Employee’s
Termination of Employment, and (ii) the date the Eligible Employee is employed
by a subsequent employer and is eligible by reason of such employment to receive
substantially similar group term life insurance coverage. In no event shall the
taxable value of the benefit provided pursuant to this Section 2.2(d) exceed the
amount set forth in Treasury Regulation Section 1.409A‑1(b)(9)(iii).

(e)    Outplacement Assistance.

(i)    Kroger shall reimburse the Eligible Employee for outplacement assistance
expenses incurred during the first six months following the Employee’s
Termination of Employment up to the amount provided in
Section 2.2(e)(ii) hereof. Claims for reimbursement must be made no later than
six months following the end of the six-month period and shall be accompanied by
such documentation evidencing outplacement assistance expenses as Kroger may
reasonably require. Kroger shall reimburse the Eligible Employee no later than
30 days following the receipt of such reimbursement request.

(ii)    The maximum amount of reimbursable outplacement expenses is as follows:

(A)    If the Eligible Employee is non-exempt under the Fair Labor Standards
Act, the maximum amount is $5,000; and

(B)    If the Eligible Employee is exempt under the Fair Labor Standards Act,
the maximum amount is $10,000.

2.3         Certain Terminations of Employment. In the event an Eligible
Employee’s employment is terminated by the Company for Cause or an Eligible





6

--------------------------------------------------------------------------------

 

 

Employee voluntarily terminates employment with the Company other than for Good
Reason, the Eligible Employee shall not be entitled to any payments or benefits
under the Plan.

2.4         Golden Parachute Provisions. In the event that it is determined that
any payments or benefits received or to be received by an Eligible Employee in
connection with a Change in Control or the Termination of Employment (whether
pursuant to the terms of the Plan or any other plan, arrangement or agreement
with Kroger, any Person whose actions result in a Change in Control or any
Person affiliated with Kroger or such Person) would constitute parachute
payments within the meaning of Section 280G of the Code and would, but for this
Section 2.4, be subject to the excise tax imposed under Section 4999 of the Code
(or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes  (the “Excise
Tax”), then the amounts of any such payments or benefits pursuant to the terms
of the Plan and such other arrangements shall be either (i) paid in full or
(ii) reduced to the minimum extent necessary to ensure that no portion of the
payments or benefits is subject to the Excise Tax, whichever of the foregoing
(i) or (ii) results in the Eligible Employee’s receipt on an after-tax basis of
the greatest amount of payments and benefits after taking into account the
applicable federal, state, local and foreign income, employment and excise taxes
(including the Excise Tax, which if applicable, shall be borne by the Eligible
Employee). Any such reduction shall be made by Kroger in its sole discretion
consistent with the requirements of Section 409A of the Code. Any determination
required under this Section 2.4 shall be made in writing in good faith by a
nationally recognized public accounting firm selected by Kroger. Kroger and the
Eligible Employee shall provide the accounting firm with such information and
documents as the accounting firm may reasonably request in order to make a
determination under this Section 2.4.

2.5         Mitigation. An Eligible Employee shall not be required to mitigate
damages or the amount of the Eligible Employee’s benefits by seeking or
accepting other employment, nor shall the amount of such benefits be reduced by
the amount of any payments required to be made by Kroger outside of the Plan or
by the amount of any compensation earned by such Eligible Employee in any
subsequent employment.

2.6         Reduction of Benefits by Other Required Benefits. Notwithstanding
any other provision of this Plan to the contrary, the Severance Benefits
provided under Section 2.2(a) hereof shall be reduced by the amount of any
severance payments made pursuant to a written employment agreement between the
Company or any Affiliate and an Eligible Employee. For purposes of this
Section 2.6, payments made pursuant to a stock appreciation right, limited stock
appreciation right, stock option or stock incentive agreement, restricted stock
or performance unit agreement, payments under any employee benefit plan or
arrangement providing benefits for more than one employee, whether a qualified
or non-qualified plan, payments of deferred compensation, and payments under any
other arrangement between Kroger or any Affiliate and any group of employees of
Kroger or any Affiliate shall not be deemed “severance payments made pursuant to
a written employment agreement.”





7

--------------------------------------------------------------------------------

 

 

ARTICLE III

SUCCESSOR TO COMPANY OR AN AFFILIATE

In addition to any obligations imposed by law upon any successor to Kroger,
Kroger shall be obligated to require any successor or transferee (whether direct
or indirect, by reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
Affiliate) to expressly assume its (and/or the relevant Affiliate’s) obligations
under this Plan with respect to the persons employed in connection with the
business and assets so transferred, in the same manner and to the same extent
that Kroger (or the Affiliate) would be required to perform if no such
succession had taken place. It is intended that any such successor or transferee
shall be bound to the provisions of this Plan whether or not Kroger shall have
complied with the foregoing provisions of this Article III.

ARTICLE IV

LEGAL FEES AND ARBITRATION

4.1         Legal Fees.

(a)    Kroger shall reimburse each Eligible Employee for all reasonable legal
fees, costs of litigation, and other expenses actually incurred by the Eligible
Employee if the Eligible Employee, either alone or as part of a class of
Eligible Employees, prevails in any legal action arising from Kroger’s refusal
to provide any benefit or payment to which the Eligible Employee becomes
entitled under this Plan, or as a result of Kroger’s contesting the validity,
enforceability or interpretation of the Plan. For the purposes of this
Section 4.1, an Eligible Employee will be deemed to prevail in a legal action
upon the execution of a binding legal settlement agreement between Kroger and
the Eligible Employee (or a class of Eligible Employees that includes the
Eligible Employee) or upon the issuance of a final non-appealable judgment, in
either case which provides for the Eligible Employee to receive either a
monetary recovery or any benefits described in Article II hereof. Kroger may
require the Eligible Employee to provide documentation evidencing that the
Eligible Employee has incurred legal fees, costs of litigation, or other related
expenses.

(b)    Claims for reimbursement must be made no later than December 31 of
the year in which the Eligible Employee is deemed to prevail in the legal
action, or if later, 45 days after the date such Eligible Employee is deemed to
prevail in the legal action and shall be accompanied by such documentation
evidencing the legal fees and other expenses as Kroger may reasonably require.
Kroger shall reimburse the Eligible Employee by a lump sum payment no later than
30 days following the receipt of such reimbursement request.





8

--------------------------------------------------------------------------------

 

 

4.2         Arbitration. Each Eligible Employee shall have the right to elect
(in lieu of litigation) to have any dispute or controversy arising under or in
connection with the Plan settled by arbitration, conducted before a panel of
three arbitrators sitting in a location selected by the Eligible Employee within
50 miles from the location of his or her principal employment location, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the award of the arbitrator in any court
having jurisdiction. Kroger shall pay any fees and expenses associated with the
arbitration and, if the Eligible Employee prevails, Kroger shall pay his or her
attorney’s fees as provided in Section 4.1.

ARTICLE V

PLAN ADMINISTRATION

5.1         Authority to Plan Administrator. The Plan shall be interpreted,
administered and operated by the Plan Administrator, subject to the express
provisions of the Plan.

5.2         Delegation of Duties. The Plan Administrator may delegate any of its
duties hereunder to such person or persons from time to time as it may
designate.

5.3         Engagement of Third Parties. The Plan Administrator is empowered, on
behalf of the Plan, to engage accountants, legal counsel and such other
personnel as it deems necessary or advisable to assist it in the performance of
its duties under the Plan. The functions of any such persons engaged by the Plan
Administrator shall be limited to the specified services and duties for which
they are engaged, and such persons shall have no other duties, obligations or
responsibilities under the Plan. Such persons shall exercise no discretionary
authority or discretionary control respecting the management of the Plan. All
reasonable expenses hereof shall be borne by Kroger.

ARTICLE VI

CLAIMS

6.1         Claims Procedure. Claims for benefits under the Plan shall be filed
with the Plan Administrator. If any Employee or other payee claims to be
entitled to a benefit under the Plan and the Plan Administrator determines that
such claim should be denied in whole or in part, the Plan Administrator shall
notify such person of its decision in writing. Such notification will be written
in a manner calculated to be understood by such person and will contain
(a) specific reasons for the denial, (b) specific reference to pertinent Plan
provisions, (c) a description of any additional material or information
necessary for such person to perfect such claim and an explanation of why such
material or information is necessary, and (d) information as to the steps to be
taken if the person wishes to submit a request for review. Such notification
will be given within 60 days after the claim is received by the Plan
Administrator.

6.2         Time to File Claim. A claim for a benefit under Section 6.1 shall be
filed no later than 60 days after the latest date on which such benefit could
have been timely





9

--------------------------------------------------------------------------------

 

 

paid hereunder assuming the Eligible Employee or other payee were entitled to
the benefit. For purposes of clarity, such latest date shall be deemed to occur
after any notice or cure period has expired pursuant to Sections 1.12(b) (ii) or
(iii).

6.3         Review Procedure. Within 60 days after the date on which a person
receives a written notice of a denied claim such person (or his duly authorized
representative) may (a) file a written request with the Plan Administrator for a
review of his denied claim and of pertinent documents and (b) submit written
issues and comments to the Plan Administrator. The Plan Administrator will
notify such person of its decision in writing. Such notification will be written
in a manner calculated to be understood by such person and will contain specific
reasons for the decision as well as specific references to pertinent Plan
provisions. The decision on review will be made within 60 days after the request
for review is received by the Plan Administrator.

6.4         Claims and Review Procedures Not Mandatory. The claims procedure and
review procedure provided for in this Article VI are provided for the use and
benefit of Eligible Employees who may choose to use such procedures, but
compliance with the provisions of this Article VI are not mandatory for any
Eligible Employee claiming benefits under the Plan. It shall not be necessary
for any Eligible Employee to exhaust these procedures and remedies prior to
bringing any legal claim or action, or asserting any other demand, for payments
or other benefits to which such Eligible Employee claims entitlement hereunder.

ARTICLE VII

AMENDMENT AND TERMINATION

The Plan may be amended or terminated by the Board at any time; provided,
however, that the Plan may not be terminated or amended in a manner adverse to
the interests of any Eligible Employee (without the consent of the Eligible
Employee) during the Coverage Period. Upon the expiration of the Coverage
Period, the Plan may not be amended in any manner that would adversely affect
the rights of any Eligible Employee to receive any and all payments or benefits
pursuant to Article II hereof by reason of a Termination of Employment during
the Coverage Period, and Kroger’s obligations to make such payments and provide
such benefits shall survive any termination of the Plan.

ARTICLE VIII

MISCELLANEOUS

8.1         No Right to Continued Employment. Nothing in the Plan shall be
deemed to give any Eligible Employee the right to be retained in the employ of
the Company, or to interfere with the right of Kroger or any Affiliate to
discharge him or her at any time and for any lawful reason, with or without
notice, subject to the terms of this Plan.

8.2         No Assignment of Benefits. Except as otherwise provided herein or by
law, no right or interest of any Eligible Employee under the Plan shall be
assignable or transferable, in whole or in part, either directly or by operation
of law or otherwise,





10

--------------------------------------------------------------------------------

 

 

including without limitation by execution, levy, garnishment, attachment, pledge
or in any manner; no attempted assignment or transfer thereof shall be
effective; and no right or interest of any Eligible Employee under the Plan
shall be liable for, or subject to, any obligation or liability of such Eligible
Employee.

8.3         Death. This Plan shall inure to the benefit of and be enforceable by
an Eligible Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If an
Eligible Employee shall die while any amount would still be payable to the
Eligible Employee hereunder (other than amounts which, by their terms, terminate
upon the death of the Eligible Employee), all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of the Eligible Employee’s
estate.

8.4         Enforceability. If any provision of the Plan shall be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Plan shall be construed and enforced as if such
provisions had not been included.

8.5         Modification, Waiver. After a Change in Control, no right of any
Eligible Employee under this Plan may be released, modified, waived or
discharged by an Eligible Employee unless such release, waiver, modification or
discharge is agreed to in writing signed by the Eligible Employee. A waiver by
an Eligible Employee at any time of any breach of the terms of this Plan or of
compliance with any condition or provision of this Plan to be performed by
Kroger shall not be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

8.6         Withholding Taxes. All payments made and benefits provided hereunder
shall be subject to all applicable federal, state, local and foreign tax
withholding requirements.

8.7         Headings. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

8.8         Notices. Any notice or other communication required or permitted
pursuant to the terms hereof shall be deemed to have been duly given when
delivered or mailed by United States Mail, first class, postage prepaid,
addressed to the intended recipient at his, her or its last known address.

8.9         Governing Law. This Plan shall be construed and enforced according
to the laws of the State of Ohio to the extent not preempted by Federal law,
which shall otherwise control.





11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, The Kroger Co. has caused the Plan to be duly adopted as of
the 13th day of January, 2017.

 

 

 

 

THE KROGER CO.

 

 

 

 

By:

/s/ Christine S. Wheatley

 

Christine S. Wheatley

 

Group Vice President, Secretary and General Counsel

 

12

--------------------------------------------------------------------------------